1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                         ***
      SUSAN AGUDO,
4
                           Plaintiff,
5                                                           2:21-cv-00576-JAD-NJK
      vs.                                                   AMENDED ORDER
6     MGM RESORTS INTERNATIONAL
      OPERATIONS, INC.,
7
                           Defendant.
8
            Before the Court is Susan Agudo v. MGM Resorts International Operations, Inc., case number
9
     2:21-cv-00576-JAD-NJK.
10
            The court has obtained a Zoom account to conduct the settlement conference on May 28, 2021.
11
     No video links are needed from the parties.
12
            Accordingly,
13
            IT   IS   HEREBY        ORDERED        that   counsel/the   parties   must   email   chambers   at
14
     VCF_Chambers@nvd.uscourts.gov, with all email address(es) to be used for the video conference hearing
15
     by noon, May 21, 2021.
16

17
            DATED this 7th day of May, 2021.
18
                                                                  _________________________
19                                                                CAM FERENBACH
                                                                  UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25
